Motion for judgment as a matter of law
                                   First, Cromer argues that he was entitled to judgment as a
                      matter of law because Coast breached its duty to settle by failing to offer
                      the policy limits early on or to otherwise adopt a settlement agreement
                      proposed by Cromer and Wilson. An insurer must settle claims promptly,
                      fairly, and equitably once its liability becomes reasonably clear. NRS
                      686A.310(1)(e). "Generally, an insurer who has no opportunity to settle
                      within policy limits is not liable for an excess judgment for failing to settle
                      the claim." Allstate Ins. Co. v. Miller, 125 Nev. 300, 315, 212 P.3d 318, 328
                      (2009) (internal quotation marks omitted). Further, an insurer has no
                      legal duty to accept a stipulated judgment agreement or otherwise pay an
                      amount exceeding the policy limits.          Id. at 319, 212 P.3d at 331. The
                      record shows that Coast's representatives made ongoing efforts to verify
                      Cromer's injuries. Cromer's assertion that he was willing to settle and
                      sought to settle in the 51-day period is not credible, as no testimony
                      supported this contention, Cromer was comatose or barely conscious for
                      much of the period, and the log notes show a lack of cooperation with
                      Coast. Moreover, the proposed settlement agreement provided that Coast
                      would pay at least $1.1 or $1.2 million, exceeding the bodily-injury policy
                      limit of $15,000. We conclude that Coast presented sufficient evidence
                      that the jury could find in its favor.
                                   Second, Cromer argues that he was entitled to judgment as a
                      matter of law because Coast breached its claim-processing duties to
                      investigate, to adopt reasonable standards for claims handling, and to
                      inform its insured about his claim. An insurer must adopt and follow
                      reasonable standards for promptly investigating and processing insurance
                      claims. NRS 686A.310(1)(c). Generally, investigations must be completed
                      within 30 days of receiving notice of a claim, unless that timeframe is not
SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A    .LIVED
                 reasonable under the circumstances. NAC 686A.670(2). The record shows
                 that Coast staff made reasonable and ongoing efforts to verify Cromer's
                 injuries and complete its claims processing and that Coast's investigation
                 was slowed—reasonably, extending the time needed to complete the
                 investigation—by Cromer's noncooperation and delays in coordinating
                 with medical providers. A Coast employee testified that Coast followed
                 Nevada insurance regulations, and Cromer offers no support for his
                 contention that standards must be written. Coast's prompt decisions that
                 liability applied and a policy-limits offer was warranted strongly suggest
                 that Coast followed reasonable processing standards. Further, the
                 insurer's duty to inform its insured begins only upon receipt of a
                 settlement demand, Miller, 125 Nev. at 309, 212 P.3d at 325, and Cromer
                 never made a settlement demand to Coast—his medical-authorization
                 form was not a demand, as it did not state that it was a demand, did not
                 propose settlement terms, and was not signed by him We conclude that
                 substantial evidence shows Coast followed reasonable investigation and
                 claims-handling standards, and this properly went to the jury.
                 Motion for a new trial
                             Cromer argues that the district court abused its discretion in
                 denying his motion for a new trial because it was error to admit any
                 evidence of Wilson's intoxication. Cromer timely objected to mention of
                 the 2005 incident, but not the 2002 incident, of which he thus waived his
                 objection. NRS 47.040(1)(a); Old Aztec Mine, Inc. v. Brown,      97 Nev. 49,
                 52-53, 623 P.2d 981, 983-84 (1981). Cromer's motion in limine was not a
                 continuing objection. BMW v. Roth, 127 Nev. 122, 127, 252 P.3d 649, 625-
                 53 (2011). The district court instructed the jury to consider the 2005
                 incident only as to damages, and Wilson's testimony showed the incident
                 was relevant to his alleged emotional-distress damages.   See NRS 48.015;
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    0
                NRS 48.025. Mention of this incident would not cause unfair prejudice,
                especially as the district court provided a limiting instruction and evidence
                of this incident was less grave than the unobjected-to 2002 incident that
                nearly killed Cromer.    See NRS 48.035(2); Krause Inc. v. Little, 117 Nev.
                929, 935, 937, 34 P.3d 566, 570-71 (2001). No admonishment or stronger
                curative instruction was required.    Campus Viii. Shopping Ctr. Trust v.
                Brown, 102 Nev. 17, 18, 714 P.2d 566, 567 (1986) (noting that the trial
                judge has discretion to control counsel's conduct at trial). We conclude
                that the district court did not abuse its discretion in refusing Cromer's
                requested relief on this basis.
                            Additionally, Cromer argues that the district court abused its
                discretion in denying his motion for a new trial because defense counsel
                committed misconduct by (1) advocating jury nullification, (2) injecting
                improper personal opinion, (3) seeking to prejudice the jury with
                intoxication evidence, (4) presenting perjured expert testimony, and (5)
                violating a district court order prohibiting the argument that Coast's
                actions were justified by the need to protect other policyholders. For
                unobjected-to misconduct, the error is generally waived, though this court
                may review for plain error. Lioce v. Cohen, 124 Nev. 1, 19, 174 P.3d 970,
                981-82 (2008). To establish plain error, Cromer must show that the
                misconduct amounted to "irreparable and fundamental error," i.e., "error
                that results in a substantial impairment of justice or denial of
                fundamental rights such that, but for the misconduct, the verdict would
                have been different." Id. at 19, 174 P.3d at 982.
                             Cromer failed to preserve his objections to counsel's jury
                nullification advocacy, counsel's alleged improper personal opinion,
                evidence of Wilson's drunk driving, and the presentation of allegedly

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A
                   perjured expert testimony.         We conclude that Cromer failed to
                   demonstrate plain error because the verdict would not have been different
                   absent the contested comments in light of the considerable evidence
                   supporting the jury's verdict. We also conclude that Cromer failed to show
                   misconduct when he did not support his argument with evidence that
                   Coast improperly sought to prejudice the jury by referencing Wilson's
                   intoxication because that evidence was properly admitted. Cromer's
                   reliance on Kransco v. American Empire Surplus Lines Insurance
                   Company, 2 P.3d 1 (Cal. 2000), is misplaced, as that case involved a
                   different factual situation. Finally, we conclude that Cromer did not show
                   misconduct with his argument that Coast violated a district court order
                   relating to discussing other policyholders because the district court barred
                   the parties generally from discussing matters not supported by evidence,
                   Coast's expert's report addressed this matter, and Cromer's counsel
                   conceded that this topic would be proper if addressed in Coast's expert's
                   report. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                             Saitta


                                                                 Pieku
                     %bons                                   Pickering

                   cc:   Hon. Jerry A. Wiese, District Judge
                         Salvatore C. Gugino, Settlement Judge
                         Christensen Law Offices, LLC
                         Feldman Graf
                         John Frederick Querio
                         Eighth District Court Clerk
SUPREME COURT
      OF
    NEVADA


(0) 1947A 94613.